o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ------------------ number release date conex-103425-16 uil the honorable john p sarbanes u s house of representatives washington dc attention dear representative sarbanes i am responding to your inquiry dated date on behalf of your constituent -- --------------------------- ---------------- wrote asking for guidance from the irs about the use of debit cards for the pre-tax public transportation benefit first the monthly tax-free exclusion limit for transit passes for is dollar_figure this may be sufficient to allow payment and therefore a transit_pass may in fact be readily available in her case as a general matter we cannot provide binding legal advice to taxpayers unless they request a private_letter_ruling as described in revproc_2016_1 internal_revenue_bulletin however i may provide the following general information gross_income means all income from whatever source derived including compensation_for services including fees commissions fringe_benefits and similar items sec_61 of the code consequently we presume a fringe benefit provided by an employer to an employee to be income to the employee unless another section of the code specifically excludes it from gross_income gross_income does not include any benefit that is a qualified_transportation_fringe sec_132 of the code qualified_transportation fringes include any transit_pass sec_132 to purchase a marc train ticket with one form of ---------------- conex-103425-16 a transit_pass is any pass token farecard voucher or similar item entitling a person to transportation or transportation at a reduced price if such transportation is on mass transit facilities or is provided by any person in the business of transporting persons for compensation or hire in a commuter_highway_vehicle sec_132 a qualified_transportation_fringe includes cash reimbursement for transit passes provided the reimbursement is made under a bona_fide reimbursement arrangement however cash reimbursement for transit passes under a bona_fide reimbursement plan is only allowed if no voucher or similar item which may be exchanged only for a transit_pass is readily available for direct distribution by the employer to employees sec_132 and sec_1_132-9 q a a q a-16 b a transit system voucher is an instrument which may be purchased by employers from a voucher provider accepted by one or more mass transit operators for example train subway and bus in an area either as fare media or in exchange for fare media sec_1_132-9 q a-16 b a voucher provider is any person in the trade_or_business of selling transit system vouchers to employers or any transit system or transit operator that sells vouchers to employers for the purpose of direct distribution to employees sec_1_132-9 q a- b the requirement that a voucher be distributed in-kind by the employer is satisfied if the voucher is distributed by another person on behalf of the employer sec_1_132-9 q a-16 b a voucher or similar item is readily available for direct distribution by an employer to employees if and only if the employer can get it from a voucher provider that does not impose fare media charges greater than percent of the average annual value of the voucher for a transit system and does not impose other restrictions causing the voucher not to be readily available sec_1_132-9 q a-16 b revrul_2006_57 2006_47_irb_911 provided guidance on the use of smartcards debit cards or other electronic media to provide employees with transportation fringe_benefits one type of debit card discussed in revrul_2006_57 was terminal-restricted debit cards which are debit cards that are restricted for use only at merchant terminals at points of sale at which only fare media for local transit systems is sold while terminal-restricted debit cards could qualify as a transit_pass in other types of debit cards did not revrul_2006_57 provided that as use of terminal-restricted debit cards increased the irs intended to issue guidance clarifying under what situations the terminal-restricted debit cards are considered to be readily available and thus preclude cash reimbursement for transit benefits in the interim revrul_2006_57 provided that the irs would not challenge the ability of employers to provide qualified_transportation fringes in the form of cash reimbursement for transit passes when the only available voucher or similar item was a terminal-restricted debit card conex-103425-16 in notice_2012_38 2012_24_irb_1014 the irs requested comments on issues surrounding an employer’s provision of transit benefits in light of changes in technology since the publication of revrul_2006_57 revrul_2014_32 modified and superseded revrul_2006_57 to account for technological changes in the debit card industry since based on comments received in response to notice_2012_38 the irs concluded that terminal-restricted debit cards are now widely used and generally available for purchase by employers subject_to terms and costs that are similar to other forms of electronic media thus beginning after date employers are no longer permitted to provide qualified_transportation_fringe_benefits in the form of cash reimbursement in geographic areas where the only readily available voucher or similar item is a terminal-restricted debit card cash reimbursement is also not allowed in geographic areas where other readily available debit cards in other words debit cards that are not terminal-restricted debit cards qualify as a transit passes thus the prohibition against cash reimbursement for transit passes under a bona_fide reimbursement plan only applies if a voucher or similar item that may be exchanged only for a transit is readily available for direct by the employer to employees it is a factual determination whether a voucher or similar item is readily available it is possible that a voucher would not be readily available due to purchase restrictions imposed by the voucher provider similar to the one your constituent describes in such cases cash reimbursement under a bona_fide reimbursement plan would not be prohibited i hope this information is helpful if you have any additional questions please contact me at or -------------------- ---------------- at sincerely lynne a camillo branch chief employment_tax branch te_ge associate chief_counsel
